Citation Nr: 0021866	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chronic sinusitis 
with headaches.

4.  Entitlement to service connection for residuals of a cyst 
on the forehead.

5.  Entitlement to service connection for recurrent 
strain/sprain of L5.

6.  Entitlement to service connection for residuals of a 
right ankle sprain.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953, and from August 1959 until he retired in 
October 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for the 
above-mentioned disabilities.

The veteran filed a timely notice of disagreement (NOD) as to 
the denial of his tinnitus and PTSD claims, and was issued a 
statement of the case as to these claims in February 1999.  
The RO received his substantive appeal later that month.

The RO transferred this appeal to the Board on March 12, 
1999.  On February 3, 2000, the Board received, via fax 
transmission, a copy of a May 1999 treatment record developed 
by The Vet Center.  Under the applicable regulations, an 
appellant must submit additional evidence within 90 days 
following notification of certification and transfer of 
records to the Board.  See 38 C.F.R. §§ 19.36, 20.1304(a) 
(1999) (emphasis added).  In the instant case, a copy of the 
letter notifying the veteran of certification of his appeal 
to the Board has not been associated with his claims folder.  
In the absence of such, the Board finds that reasonable doubt 
must be accorded in the veteran's favor, and the additional 
evidence must be considered to have been submitted in a 
timely fashion.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, it has been accepted by the Board.

In April 1999, the veteran, inter alia, filed a timely NOD as 
to the denial of his claims of entitlement to service 
connection for chronic sinusitis with headaches, residuals of 
a cyst on the forehead, recurrent strain/sprain of L5 and 
residuals of a right ankle sprain.



The veteran's claim for service connection for tinnitus will 
be discussed in the Reasons and Bases section of this 
decision.  His remaining claims are the subject of the Remand 
immediately following this decision.



FINDINGS OF FACT

1.  The veteran's service medical records do not show 
treatment for or a diagnosis of tinnitus.

2.  Competent medical evidence of a nexus between the 
veteran's current tinnitus and military service has not been 
presented.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the RO denied entitlement to service 
connection for tinnitus, finding that there was no record of 
treatment for ringing of the ears or diagnosis of tinnitus in 
service, and that the first post-service evidence of tinnitus 
was not shown until VA examination in 1990.  See September 
1998 Rating Decision and February 1999 Statement of the Case.



Review of the record reveals that the veteran has not 
disputed these findings.  Rather, he notes that he was 
granted service connection for bilateral hearing loss 
secondary to acoustic trauma suffered in service.  He 
contends that his present tinnitus is a result of the same 
acoustic trauma suffered in service.  Therefore, he believes 
that he is entitled to the benefit sought.

Under the applicable criteria, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Where a veteran has served for 90 
days or more during a period of war or following peacetime 
service on or after January 1, 1947, and certain enumerated 
disabilities become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the in-service presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third element (evidence of nexus) may be met by the 
presumptions pertaining to chronic diseases.  With respect to 
chronic diseases, 38 C.F.R. § 3.303(b) may be applied when 
there is evidence of (i) the existence of a chronic disease 
in service or in a presumptive period (and the evidence need 
not be contemporaneous with service or a presumptive period 
but may be evidence, including lay evidence when applicable, 
years thereafter) and (ii) present manifestations of the same 
chronic disease.  Savage at 495.  However, there must still 
be medical nexus evidence.  Voerth v. West, 13 Vet. App. 117 
(1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an 
in-service injury or continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (in-service disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

After review of the evidence of record, the Board finds that 
service connection for tinnitus is not warranted.  As noted 
above, the veteran's service medical records show no record 
of treatment for ringing of the ears or diagnosis of 
tinnitus.  Moreover, the first post-service diagnosis of 
tinnitus was not noted until VA examination in 1990, 
approximately 13 years following military retirement.

The Board does not wish to imply that the veteran's 
contentions are not credible, but reliance on his contentions 
alone to grant service connection could only be done by the 
Board's acceptance of (1) mere conjecture as to the actual 
incurrence of tinnitus in service given that no records can 
be obtained to corroborate such a fact and (2) a layperson's 
opinion to provide the necessary link showing the incurrence 
of such a disease in service and present disability first 
treated and diagnosed many years after service.  As detailed 
above, the relevant caselaw requires that the "link" must 
be satisfied by competent medical evidence.  See Caluza and 
Epps, supra.  In this case, unfortunately there is none.

The Board has also carefully and compassionately considered 
the veteran's contentions and well-written statements on 
appeal; however, as previously stated, he is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education and training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Grottveit v. Brown, 5 Vet. App 91 (1993).  Even, 
assuming arguendo, that he is entitled to the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), his lay statements alone do not 
satisfy the medical nexus requirement in service connection 
cases.  See Kessel, supra.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for tinnitus, 
as imposed by 38 U.S.C.A. § 5107(a) (West 1991). The claim, 
therefore, must be denied.  Since the veteran has failed to 
present a well grounded claim for service connection for 
tinnitus, VA has no duty to assist him in the development of 
facts pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for tinnitus 
is denied as not well grounded.




REMAND

i.  PTSD

As noted above, the veteran has submitted a copy of a May 
1999 treatment record developed by the Vet Center.  It is 
noted that a provisional diagnosis of PTSD, under the DSM-IV 
criteria, was indicated.

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In addition, 38 C.F.R. § 19.9 (1999) states that 
when, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
RO, specifying the action to be undertaken.  In view of the 
fact that the veteran has not waived initial RO consideration 
of this evidence, and since this treatment record is relevant 
to his claim seeking service connection for PTSD, it is found 
that remand to the agency of original jurisdiction for 
initial review, in lieu of a referral, is warranted.

ii.  Other Service Connection Claims

As noted above, the veteran filed a timely NOD with respect 
to his claims of entitlement to service connection for 
chronic sinusitis with headaches, residuals of a cyst on the 
forehead, recurrent strain/sprain of L5 and residuals of a 
right ankle sprain.  To date, however, he has not been issued 
a statement of the case regarding these claims.

Where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case (SOC) addressing 
the issue, the Court has directed the Board to remand the 
issues to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and 
Pond v. West, 12 Vet. App. 341, 347 (1999).

Accordingly, further appellate consideration of the veteran's 
remaining service connection claims will be deferred and the 
case is REMANDED to the RO for the following development:

1.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD taking the additional 
evidence submitted directly to the Board 
into consideration.  If this 
determination remains unfavorable to the 
veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

2.  The veteran should also be issued an 
SOC on the issues of entitlement to 
service connection for chronic sinusitis 
with headaches, residuals of a cyst on 
the forehead, recurrent strain/sprain of 
L5 and residuals of a right ankle sprain.  
As these claims have remained open and 
pending since the September 1998 rating 
decision, the SOC should discuss all the 
evidence generated since the initial 
claims were filed. 

The veteran must also be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) must be filed in order to 
perfect an appeal as to one or more of 
these claims, and without such the Board 
will not have jurisdiction.

The purpose of this remand is to ensure that the appellant is 
afforded due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in these claims, pending completion of the 
requested case development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 


- 11 -


